DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-25 as originally filed are currently pending and are considered below.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outlets at different heights per claim 13, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “60”, “70”, and “80” have all been used to designate the water system.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show nipple dispenser as described in paragraph 51 and 54 in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction. Please note that figures 1a -5b are not black and white line renderings for the purposes of reproduction. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) does not meet the minimum length requirements (14 words is much less than the requirement of 50-150 words), and 2) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b).  .  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0015, line 4, “e.g.,:” should read “e.g.,”.  
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Reference 60 is designated differently throughout the specification. 
In paragraph [0050], lines 7-8: piped water storage system 60.
In paragraph [0052] line 5: storage tube system 60.
In paragraph [0053], line 1: the water storage tubes 60.
In paragraph [0054], line 2: the water storage tank 60.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. On pages 14-16, there are five occurrences of such code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 17 and 18 are objected to because of the following informalities:  
Claim 17, line 2, “in in” should read “in”.  
Claim 18 was unintentionally left out, and is considered as “canceled” for purposes of examination.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claimed phrases are as follows:
“a maiming prevention system to prevent the maiming of an animal in the containment assembly” found in claims 4-9, and interpreted in view of “non-maiming system” described in paragraphs [0051 & 0055-0059]. As detailed in claims 5-9, portions of the maiming prevention system are elements 190 & 290, outlined below.
“deflection element” found in claim 7, and interpreted in view of hinged element ref. 190, discussed in paragraphs [0051 & 0059].
“an element” found in claim 8, and interpreted in view of “a padded or flexible transverse bar 290” discussed in paragraph [0059]. 
“animal protection system” found in claims 19-23, and interpreted in view of “mobile electric fence” element 300 discussed in paragraph [0060].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The step of “moving” in claims 5 and 6 indicate a step of imparting motion onto the device. As method steps do not properly limit apparatus claims, it is unclear what the metes and bounds of the claim require. It is further unclear what specific structure is required and further limited by this claim. 
The step of “dispensing feed” in claim 9 indicates a step of imparting feeding into the device. As method steps do not properly limit apparatus claims, it is unclear what the metes and bounds of the claim require. It is further unclear what specific structure is required and further limited by this claim. 
Claim 13 recites “The system of claim 10, The system of claim 1” it is unclear which one claim 13 is dependent from. The water dispenser is only found in claim 10, therefore for purposes of examination it is being considered as dependent from claim 10, however if not: Claim 13 recites the limitation "the water dispenser" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the phrase “such as” in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Badiou (US 20190110430) hereinafter Badiou.
As per claim 1, Badiou discloses a system for moving a containment assembly (paragraph [0003] lines 1-3: According to one aspect of the invention there is provided a mobile animal shelter device for movement across a ground surface), comprising: 
a containment assembly (abstract line 1-2: A mobile animal shelter device forms an enclosure for containing animals); 
an energy storage unit; an energy collection unit (paragraph [0107] line 1: The system is completely solar powered. Solar powered systems include energy storage and collection units; also, note that the battery, [0091 & 0109] serves as an energy collection unit)1; 
a movement assembly for moving said containment assembly (paragraph [0139] lines 15-16: a motor operatively connected to the transport wheels for driving the transport wheels); and
an electronics control unit for managing the operation of the system (see figure 6 which depicts a control unit for managing the operation of the system, and discussed in [0085]).
As per claim 2, Badiou discloses the system of claim 1, 
said movement assembly including a cable for pulling the containment assembly (paragraph [0129] lines 1-4: A flexible member 232, for example a rope or cable, may be connected between each of the skirt elements, for example at the link member, or at a portion of the skid plate as shown in broken line in FIG. 11).
As per claim 4, Badiou discloses the system of claim 1, 
further comprising a maiming prevention system to prevent the maiming of an animal in the containment assembly (see figure 3 ref. 14 which depicts the end of the frame which can be used as a maiming prevention system as it keeps the animal moving forward).
As per claim 5, Badiou discloses the system of claim 1, 
the maiming prevention system including moving said containment assembly slowly enough to not injure animals during movement (the device of Badiou may move slowly enough such that an animal is not injured).
As per claim 6, Badiou discloses the system of claim 1, 
the maiming prevention system including moving the containment assembly in increments so as to not injure animals during movement (the device of Badiou may be moved in increments such that an animal is not injured).
As per claim 8, Badiou discloses the system of claim 1, 
the maiming prevention system including an element which induces/persuades animals to move forward with the movement of the containment assembly (see figure 3 ref. 14 which depicts the end of the frame which can be used as a maiming prevention system as it keeps the animal moving forward).
As per claim 9, Badiou discloses the system of claim 4, 
and further discloses the maiming prevention system includes dispensing feed towards the front of the animal containment device such that the animals move towards the front of the device and are not injured by the back of the containment device during movement (the feed dispenser, as disclosed in [0075], dispenses food at least at one end, the second end, of the frame of the device).
As per claim 15, Badiou discloses the system of claim 1,
further comprising a feeding system, including a feed storage and a feed dispenser (paragraph [0075] lines 1-3: A feed supply tank 46 is mounted between the inner and outer crossbars at the second end of the frame which supplies feed to a feed dispenser of the device 10).
As per claim 16, Badiou discloses the system of claim 1, 
the feeding system including a sensor for sensing feed level in the feed storage (paragraph [0088] lines 11-16: The sensor network 82 typically comprises an array of sensors including for example a temperature sensor, a wind sensor, a humidity sensor, a water level sensor, and/or a feed level sensor for sensing temperature, wind speed, humidity, water level, and/or feed level respectively).
As per claim 17, Badiou discloses the system of claim 1, 
wherein feed is automatically dispensed over a time period or in in a certain amount (paragraph [0009] lines 6-8: The presence of a controller also readily allows automation and control of various other functions on the animal shelter device, including automated feeding of the animals).
As per claim 19, Badiou discloses the system of claim 1, 
further comprising an animal protection system (paragraph [0086] lines 3-5: The electric fence wire acts as a primary protection against larger animals such as larger rodents, foxes, dogs or coyotes).
As per claim 20, Badiou discloses the system of claim 1, 
the animal protection system including an electric shocker (paragraph [0086] lines 1-3: The skirt portion 62 may also be provided with electric fence wire extending along the exterior side of the skirt portion about the full perimeter of the frame)2.
As per claim 24, Badiou discloses the system of claim 1, 
further comprising a wireless communication device (paragraph [0085] lines 1-4: the device 10 is provided with a controller 70 which is mounted on the frame and which is coupled to a suitable transceiver 72 for communication over a wireless network 74).
As per claim 25, Badiou discloses the system of claim 1, 
wherein the wireless communication device can be used to interact with the system from a digital device such as a smartphone or a computer, also through onboard sensors or a camera (paragraph [0087] lines 1-5: The central server communicates with the network to allow users with personal computing devices 78, for example smartphones and wireless enabled tablets, and computers and the like, to communicate over a wireless network with the central server).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above, and in further view of Chao et al. (CN 109177667), hereinafter Chao.
For Claim 3, Badiou teaches the system of claim 1.
Badiou is silent to said movement assembly including a radially asymmetric rotating element for lifting said containment assembly vertically while providing forward horizontal motion of the containment assembly.
Chao, like prior art above, teaches a system for moving a containment assembly (“highway and railway vehicle” title, disclosure), the movement assembly including a radially asymmetric rotating element (207 + 209) for lifting said containment assembly vertically while providing forward horizontal motion of the containment assembly (“a first hydraulic cylinder (215) can drive the first bracket (207) to swing to make the first track wheel (209) contact or away from the railroad track,” specification).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the movement assembly of Badiou with the radially asymmetric rotating element as taught by Chao, in order to provide a selective braking system, but also preserve the life of the brakes.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above, and in further view of Stout (US 0975733) hereinafter Stout.
For Claim 7, Badiou discloses the system of claim 4, as discussed above.
Badiou is silent to the maiming prevention system including a deflection element which yields if in contact with animals during motion of containment assembly so as to not injure animals.
Stout, like prior art above, teaches a poultry house (Fig. 7, for instance), further comprising a maiming prevention system (doorway, as illustrated in Figure 8) including a deflection element (door 56 in conjunction with spring 58 & hinged rod 59) which yields if in contact with animals during motion of containment assembly so as to not injure animals (the door 56 would not close, and would deflect open within the guides 57, if it contact with an animal).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify Badiou with the door arrangement as taught by Stout, in order to provide a manner in which to introduce animals into the device.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above, and in further view of Hodges (U.S. Pat. No. 6,889,395) hereinafter Hodges. 
As per claim 10, Badiou, as shown above teaches all the limitations of claim 1, and Badiou further discloses a water system (40, 42), including a water storage (40), and a water dispenser (42, [0073]).
However, Badiou fails to explicitly teach the water system including a collector.
Hodges teaches a water system, including a water collector, a water storage, and a water dispenser (figure 1 ref. 10, 12, 14, and 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the watering system of Badiou to include a collector as taught by Hodges to provide a renewable water source for more remote places.
As per claim 11, Badiou as modified by Hodges teaches the system of claim 10, and Badiou further teaches the water system further including a sensor for sensing water level in the water storage (paragraph [0088] lines 11-16: The sensor network 82 typically comprises an array of sensors including for example a temperature sensor, a wind sensor, a humidity sensor, a water level sensor, and/or a feed level sensor for sensing temperature, wind speed, humidity, water level, and/or feed level respectively).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou in view of Hodges as applied to claims 10-11 above, and in further view of Huffhines (US 2016/0198685) hereinafter Huffhines. 
As per claim 12, Badiou as modified by Hodges teaches the system of claim 10.
However, Badiou as modified by Hodges fails to explicitly teach a water system including a heater.
Huffhines teaches the water system further including a heater for keeping water in liquid state (paragraph [0016] lines 7-9: the protective enclosure is also equipped with a temperature sensor and a heat source).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the watering system of Badiou and Hodges to include a heater as taught by Huffhines to provide a heat source to maintain the animal’s health and access to water, regardless of below-freezing temperatures.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above, and in further view of Seltzer (U.S. Pat. No. 4,509,460) hereinafter Seltzer. 
As per claim 13, Badiou, as shown above teaches all the limitation of claim 1, and Badiou further discloses the water dispenser including multiple outlets to accommodate different size animals (the outlets including a “feeding nipple,” [0073], will necessarily accommodate animals of differing sizes, including somewhat taller and somewhat shorter, as long as they may reach the outlet).
However, Badiou fails to explicitly teach the water dispenser including outlets at different heights.
Seltzer teaches a water dispenser including multiple outlets arranged at different heights to accommodate different size animals (abstract lines 1-5: A watering device for domestic animals of different heights, having a first water supply means for animals of relatively low height such as hogs and a second water supply means for animals of relatively greater height such as cattle, both in the same housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water dispenser of the watering system of Badiou to include outlets at different height as taught by Seltzer to provide animals with drastically different sizes their own access to the water source, to benefit the health of all animals within the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou in view of Hodges as applied to claims 10-11 above, and further in view of Seltzer. 
As per claim 13, Badiou as modified by Hodges teaches the system of claim 10, and Badiou further discloses the water dispenser including multiple outlets to accommodate different size animals (the outlets including a “feeding nipple,” [0073], will necessarily accommodate animals of differing sizes, including somewhat taller and somewhat shorter, as long as they may reach the outlet).
However, Badiou as modified by Hodges fails to explicitly teach a water dispenser that includes outlets at different heights.
  Seltzer teaches the water dispenser including multiple outlets arranged at different heights to accommodate different size animals (abstract lines 1-5: A watering device for domestic animals of different heights, having a first water supply means for animals of relatively low height such as hogs and a second water supply means for animals of relatively greater height such as cattle, both in the same housing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water dispenser of the watering system of Badiou and Hodges to include outlets at different height as taught by Seltzer to provide animals with drastically different sizes their own access to the water source, to benefit the health of all animals within the system. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou in view of Hodges as applied to claims 10-11 above, and further in view of Walker (US2006/0144339) hereinafter Walker. 
As per claim 14, Badiou as modified by Hodges teaches the system of claim 10.
However, Badiou as modified by Hodges fails to explicitly teach the water system further including a cleanout system.
Walker teaches a water system further including a cleanout system (paragraph [0013] lines 1-2: It is a second object to provide a self-operating feeding and watering apparatus that is also self-cleaning). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the watering system of Badiou and Hodges to include a cleanout system as taught by Walker to provide a water apparatus.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above, and in further view of Just (U.S. Pat. No. 2,647,228) hereinafter Just.
As per claim 21, Badiou, as shown above teaches all the limitations of claim 20.
However, Badiou fails to explicitly teach wherein the energy storage unit has at least two elements, the energy of the first element being intermittently transferred to the second element using an inductor to achieve a higher voltage potential in the second element before energizing an electrical coil to produce the shock. 
Just teaches an energy storage unit has at least two elements, the energy of the first element being intermittently transferred to the second element using an inductor to achieve a higher voltage potential in the second element before energizing an electrical coil to produce the shock (column 2 lines 34-39: Induction unit 8 contains an induction coil 16 having primary winding 11 constituting input-energizing connections, secondary winding 18, and a core 19 suitable for fast changes in the magnetic field, insulated to withstand high voltage). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Badiou to include an energy storage unit as taught by Just to provide in order to better protect the animals within the enclosed space from nuisance, predators, or illness carried by the birds repelled.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above.
For Claim 22, Badiou teaches the system of claim 19.
Badiou is silent to the animal protection system using the containment assembly as electrical ground.
However, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the electrical system (including the solar array elements and battery) of the portable, mobile device of Badiou must have a ground in order to build electrical potential to function as intended. Note, for example, that the solar panels power the controller, also mounted within the frame, as described in [0085]. In order for the controller to work, the device must have a ground, to ensure that electricity runs through the elements to power them as intended.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Badiou as applied to claims 1-2, 4-6, 8-9, 15-17, 19-20, and 24-25 above, in further view Lunenburg et al. (DE 10163407), hereinafter Lunenburg.
For Claim 23, Badiou teaches the system of claim 19.
Badiou is silent to wherein the animal protection system is powered down when it detects a user in proximity of the system.
Lunenburg, like prior art above, teaches an animal protection system protection (title, disclosure), further comprising wherein the system is powered down when it detects a user in proximity of the system (“The device according to the invention can therefore form a remote control that is portable and handheld. The user can then send signals to the Send receiving device that is integrated in or with the electric fence loader connected is. As a result, the user can remotely turn the fence loader on or off turn off.” such that the device of Lunenburg is powered down based on the signal from the remote device, which is only conveyed when the remote is in proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the electric fence of Badiou with the capability of remote control as taught by Lunenburg, in order to add a safety feature to the device to protect certain users and/or animals from harm, such as workers, handlers, and working dogs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2019/0000046) discusses a water dispenser.
Urban (U.S. Pat. No. 7,207,748) discusses a water collection and distribution system for yard maintenance.
Duckworth (U.S. Pat. No. 418,313) discusses a portable pen for animals.
Spanke (U.S. Pat. No. 1,109,477) discusses a portable grazing pen and chicken coop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRI N SCHENKEL whose telephone number is (571)272-5974. The examiner can normally be reached M-F 730-330 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.N.S./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Supporting information for solar powered being energy storage and energy collection: https://gemenergy.com.au/what-are-the-main-components-of-a-solar-energy-system/#:~:text=The%20four%20major%20components%20of,s)%20(if%20desired).&text=Solar%20panels%20are%20the%20most,the%20%E2%80%9Cface%E2%80%9D%20of%20solar 
        2 Supporting information on how an electric fence works: https://kencove.com/fence/97_How+an+Electric+Fence+Works_resource.php#:~:text=The%20pulse%20itself%20is%20only,the%20animal%20receives%20a%20shock